Ordered That the Defendant Answer the Complainants Bill of Complaint in Fourteen days after Service of this Order.
Alexr Stewart Deputy Register in Chancery
At a Court of Chancery held at the Council Chamber Friday the 15th December 1749.
Present, His Excellency, The Governor; The Honorable John Colleton, Edmond Atkin, Joseph Blake, John Cleland, Hector Berenger De Beaufain, William Bull, Junior,23 Esquires, Members of his Majesty’s Council for executing the Office of Chancellor; William Pinckney Esq. Master in Chancery.
Upon reading the Petition of the Executors of Benjamin Godin Esq. deceased, Ordered That it be referred to the Master to Inquire into the Facts set forth in the said Petition, And if upon such Inquiry it shall appear to the Said Master that the said Executors have not money or Effects in their hands belonging to the Estate of the said Testator Sufficient to pay off and discharge the Said Pecuniary Legacies in the said Petition mentioned without Sale of the Said Slaves and Personal Estate of the said Testator not Specifically Devised, That then the Said Executors have leave to Sell the Said Slaves and Personal Estate upon Credit, taking the best Securities for the monies arising by Such Sale which they they can procure and as shall be approved by the Master of this Court; But this Order is not to Extend to the Devise in the Said Will to David Godin and Mary Ann Ferrand of One hundred and fifty Pounds Sterling each, but the said Executors are directed to pay the said Legacies when they are demanded, out of the Effects of the said Estate in their hands, without making those two Legatees wait till the Money arising by the Sale of the Said Slaves Shall be got in.
Alexr Stewart Deputy Register in Chancery
The Report of William Pinckney Esq. Master of this Court by him made in pursuance of an Order of Court of the 4th day of May last, upon the humble Petition of Alexander Garden Clerk Rector of the Parish of St. Philips, Charles Town and John Guerard of the same place Merchant Guardians of the Person and Estate of David Guerard Gentleman referred to him was *430this day Read, and the same being Considered by the Court was Confirmed,, And accordingly It is Ordered that the said Guardians do carry on and finish the Brick Building in their Said Petition mentioned according to the true Intent and Meaning o£ the Said Report, and in the manner as in and by their Said Petition they have prayed, And that the Said Report be made a Record of this Court to perpetuate the Memory thereof.
Alexr Stewart Deputy Register in Chancery